Citation Nr: 0908573	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  04-36 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's previously denied claims for entitlement 
to service connection for a nervous disorder, to include 
post-traumatic stress disorder (PTSD) and anxiety disorder.

2.  Entitlement to service connection for visual disturbance.

3.  Entitlement to service connection for dizzy spells.

4.  Entitlement to service connection for a skin disease, to 
include as secondary to Agent Orange exposure.

5.  Entitlement to service connection for a scar affecting 
groin area, claimed as the right lower left crotch.  

6.  Entitlement to a disability rating in excess of 10 
percent disabling for bilateral tinnitus, to include 
extraschedular consideration.

7.  Entitlement to a disability rating in excess of 40 
percent disabling for bilateral hearing loss.

8.  Entitlement to an effective date, prior to September 23, 
2002, for a grant of a 40 percent rating for service-
connected bilateral hearing loss.

9.  Entitlement to an earlier effective date for a grant of a 
10 percent rating for service-connected tinnitus.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Jackson, Mississippi, which denied service connection for 
visual disturbances, dizzy spells and scars on the left 
crotch, determined that new and material evidence had not 
been received to reopen a previously denied claim for service 
connection for an anxiety disorder, denied an increased 
rating for tinnitus and granted a 40 percent rating for 
bilateral hearing loss effective September 23, 2002.  

This matter also comes before the Board from a May 2008 
rating decision that denied reopening previously denied 
claims for service-connection for PTSD and skin disease 
secondary to Agent Orange.  The Board notes that the RO has 
adjudicated the claim for service connection for a skin 
disease to include as secondary to Agent Orange exposure in 
terms of whether new and material evidence has been submitted 
to reopen a previously denied claim.  However, the 
notification letter advising the Veteran of the previous 
January 1995 rating decision denying service connection for a 
skin disorder is completely devoid of a date.  Thus the 
earliest known date of notification of a denial for service-
connection for a skin disorder the Veteran received was the 
May 2, 2008 notice of the May 2008 rating which denied 
reopening the claim for entitlement to service connection for 
skin disease.  As the Veteran filed a timely appeal in 
response to this May 2008 notification, the Board will 
adjudicate the skin disease claim on a de novo basis.

In reference to the Veteran's claim for PTSD and anxiety 
disorder, while the RO has separately adjudicated these 
issues, the Board is adjudicating these matters as a single 
issue as the original denial from January 1990 addressed the 
original claim as a single "nervous condition" which at the 
time included PTSD and a depressive disorder.  

The Board further notes the Veteran has also raised a claim 
for service-connection for hypertension in his September 2004 
VA Form 9.  This issue has not been developed for appellate 
review and, accordingly, is referred to the RO for 
appropriate action.  

Additionally, the Veteran's notice of disagreement (NOD) 
filed in September 2003 with the August 2003 rating on appeal 
also expresses disagreement with the effective date assigned 
for the 10 percent rating for tinnitus.  Specifically, the 
Veteran stated that "I elect to appeal to the Board the VARO 
decision to deny my claim for...evaluation of tinnitus, 
currently 10 percent disabling for an earlier effective 
date."  The Veteran has filed a NOD with the effective date 
assigned for the 10 percent rating for tinnitus and such 
action requires the issuance of an SOC.  In both the 
September 2003 NOD and an October 2003 statement, the Veteran 
expressed his desire to appeal the August 2003 rating 
decision in its entirety.  This expresses a desire to appeal 
the disability rating currently assigned for his hearing loss 
and serves as a NOD with this issue, which had not clearly 
been appealed, in addition to all the remaining issues which 
have already been appealed.  Such action requires the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).    

In September 2008, the Veteran submitted additional evidence 
after the most recent AOJ adjudications of August 2008 
accompanied by a waiver of AOJ consideration of this 
evidence, which upon review is shown to be duplicative of 
evidence already of record.

The appeal of whether new and material evidence has been 
received to reopen a claim for service connection for PTSD 
and anxiety disorder, the service connection claims for skin 
disease and scar of the groin area, and the issues of 
effective date assigned for the 10 percent rating for 
tinnitus and an increased rating for bilateral hearing loss, 
are REMANDED to the Agency of Original Jurisdiction (AOJ) via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on the 
part of the Veteran.


FINDINGS OF FACT

1.  The Veteran's claimed disorders of visual disturbance and 
dizziness were noted on the service entrance examination's 
report of medical history and are shown to have not 
permanently underwent an increase in severity during service.

2.  The Veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260 and is not shown to interfere with 
employment or to require frequent hospitalization.  

3.  Service connection for bilateral hearing loss was granted 
in a prior final rating decision of January 1990, which 
assigned a 30 percent initial rating; this is the most recent 
prior final adjudication of the bilateral hearing loss rating 
prior to September 23, 2002.

4.  After this January 1990 rating decision, the Veteran 
filed a claim for entitlement to an increased rating for 
hearing loss which was received on September 23, 2002; no 
prior communications were received before this date 
reflecting an intention to file a claim for an increased 
rating.

5.  No medical evidence was received within one year of the 
September 23, 2002 claim which reflects a worsening of 
hearing loss symptoms.


CONCLUSIONS OF LAW

1.  The Veteran's preexisting eye disorder is shown to be 
consistent with refractive error and was not aggravated by 
active service, nor was a superimposed injury or disease 
shown during service.  38 U.S.C.A. §§ 1110, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306(b) (2008).

2.  The Veteran's preexisting dizzy spells were not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306 (2008).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus and 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for an extraschedular 
rating is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321,  4.87, Diagnostic Code 6260 (2008); 
Smith v. Nicholson, 451 F .3d 1344 (Fed. Cir. 2006).  

4.  The criteria for an effective date prior to September 23, 
2002, for a grant of entitlement to a 40 percent rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) and that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).    

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In regards to the issues to be adjudicated, the Veteran's 
claim on appeal was received in September 2002 with notice 
sent the same month.  A general letter addressing the service 
connection and increased rating claims was sent in October 
2002 prior to the August 2003 rating addressing these issues.  
In regards to the effective date issue the RO's August 2003 
rating assigned the effective date at issue, with notice sent 
the same month.  In this case, the VA's duty to notify was 
satisfied subsequent to the initial AOJ decision by way of a 
letter(s) sent to the appellant on October 2006, which also 
addressed the service-connection and increased ratings 
claims.  The Veteran was provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to an increased rating, which included notice of the 
requirements to prevail on these types of claims and of his 
and VA's respective duties.  The duty to assist letter 
notified the Veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
Veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant so that VA 
could help by getting that evidence.  

Although the notice letter for effective date were not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
this claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in August 2008 after the notice was first 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

The Board notes that the Veteran was not sent a letter 
detailing the criteria according to Vazquez-Flores, supra, in 
regards to the increased rating claim for tinnitus, creating 
a presumption of prejudice.  Nonetheless, such presumption 
has been overcome for the reasons discussed below.   

The Veteran was provided detailed information regarding the 
criteria for an increased rating for the tinnitus for which 
he is in receipt of the maximum schedular rating and for 
extraschedular rating for this condition by the following.  
First, the statement of the case sent in August 2004, which 
discussed the schedular criteria for tinnitus, as well as the 
provisions for extraschedular evaluation under 38 C.F.R. 
§ 3.321.  An additional duty to assist letter was sent to the 
Veteran in October 2006.  The issues were readjudicated and a 
supplemental statement of the case was issued in August 2008.  
The Veteran also discussed his tinnitus in his VA Form 9 
received in September 2004.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA medical records, VA 
examination reports and private medical records have been 
associated with the record.  In the case of the tinnitus 
where the maximum schedular rating is currently assigned 
there is no need for a VA examination to address whether an 
extraschedular rating is warranted for the tinnitus, where 
the evidence fails to show such consideration is warranted.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate the claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection for visual disturbance and dizzy 
spells

The Veteran contends that he has visual disturbances and 
dizzy spells that he incurred or were aggravated in service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to establish 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  

VA regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was the 
subject of aggravation by a superimposed disease or injury 
which created additional disability.  38 C.F.R. §§ 3.303(c), 
4.9.  If, during an individual's military service, 
superimposed disease or injury does occur, service-connection 
may indeed be warranted for the resultant disability.  See 
VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 
45,711) (Oct. 30, 1990) (service connection may not be 
granted for defects of congenital, developmental, or familial 
origin, unless the defect was subject to a superimposed 
disease or injury).  

Because there was a preexisting history of eye disorders and 
dizziness noted prior to entry to service, the presumption of 
soundness is rebutted in this instance.

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such war service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service. 38 C.F.R. § 
3.306(b).

Service treatment records reflect that the February 1965 pre-
induction examination revealed normal eyes and neurological 
system on examination, with the right eye vision of 20/70 and 
left eye 20/100 both correctable to 20/20.  A May 1966 pre-
induction examination was normal with the exception of visual 
defect noted with right eye 20/50 and left eye 20/70 both 
correctable to 20/20.  The reports of medical history from 
February 1965 and May 1966 revealed the Veteran to check 
"yes" for having eye trouble and dizziness/fainting spells.  
The doctor's summary in the May 1966 report of medical 
history noted the Veteran to be dizzy and his glasses were 
lost.  The service treatment records reflect no treatment or 
complaints of eye problems or dizziness/fainting spells.  The 
June 1968 separation examination was normal on examination of 
the eyes and neurological system with the eyes reported to 
have 20/20 vision bilaterally.  The accompanying report of 
medical history revealed the Veteran to check "yes" for eye 
trouble but he denied having dizzy spells.  

The report of a June 1992 Agent Orange examination did not 
reflect any complaints of eye trouble or dizziness, and the 
physical examination for the eyes revealed sclerae were not 
icteric, conjunctiva were not pale, extraocular movements 
were normal and visual fields were intact.  He had distant 
vision of 20/20 right eye and 20/25 left eye.  The 
examination of the nervous system was within normal limits.  
No disabling disorders of the eye or of dizziness were 
diagnosed.  

Post-service records primarily address psychiatric treatment, 
but do include a June 1997 private medical record where the 
Veteran complained of feeling dizziness which was getting 
worse for a few months.  He also had elevated blood pressure 
of 160/100.  The assessment was hypertension.  This is the 
lone post-service record documenting dizziness.  

Regarding the eyes, the post-service records fail to show any 
disorder of the eyes.  An October 2006 complete physical 
examination revealed the eyes to be normal and PERRLA, with 
no eye disorder diagnosed.  

Based on a review of the evidence the Board finds that 
service connection is not warranted for dizziness or visual 
disturbances.  As shown in the evidence above, there is no 
indication that either the preexisting complaints of 
dizziness or visual disturbances worsened during active 
service.  The Veteran's eyes were noted to be correctable to 
20/20 prior to service, suggestive of a refractive error, 
with no other disorder of the eye noted.  On separation in 
June 1968 his eyes were noted to have 20/20 vision and there 
was no disorders of the eyes noted, although he again checked 
"yes" for a history of eye trouble.  Nor were any eye 
problems treated during service.  Thus the evidence fails to 
show any worsening of the preexisting condition, nor of any 
superimposed disease or injury on what appears to have been 
refractive errors of both eyes.  The post-service records 
likewise fail to show evidence of any type of eye disorder.  

As per the Veteran's complaints of dizziness, again there is 
no evidence of this preexisting condition having worsened 
during service, as there is no record of treatment for 
complaints of dizziness during service, and no neurological 
abnormalities noted in service, to include the June 1968 
separation examination.  Furthermore he is noted to deny 
having dizziness in the accompanying report of medical 
history on separation.  Post-service, the lone incident of 
dizziness is shown to be associated with hypertension in June 
1997, with no subsequent episodes of dizziness and no medical 
evidence linking this lone incident to service.  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996). Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (which holds that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat Veteran to establish an increase in 
disability).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  Here there is 
clearly no evidence of aggravation by service for either the 
dizzy spells or visual disturbances shown.  Nor is there 
evidence otherwise suggestive of an eye disorder other than 
refractive error, nor of any current disorder manifested by 
dizzy spells that can be linked to service.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for visual disturbances and dizzy spells.  The 
Board has considered the doctrine of affording the Veteran 
the benefit of any existing doubt with regard to the issue on 
appeal; however, as the preponderance of the evidence is 
against the Veteran's claim, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant the resolution of this issue on that basis.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Rating for Tinnitus

Service connection was granted for tinnitus by the RO in a 
January 1990 rating decision which assigned a 10 percent 
initial rating.  This rating did not indicate whether or not 
the tinnitus was bilateral.  The Veteran filed his claim for 
an increased rating in September 2002.  

The records which address hearing loss and tinnitus from the 
time of his claim reflect the Veteran to have a persistent 
bilateral tinnitus.  In a July 2003 VA hearing loss 
examination, he is noted to have complaints of constant 
tinnitus in both ears present for 36 years.  An April 2005 VA 
audiological report noted complaints of constant annoying 
tinnitus in both ears.  The bulk of the records reflect 
treatment for other problems besides tinnitus, with no 
mention of this condition as a major problem.  However the 
evidence does show that the tinnitus is constant and affects 
both ears.  None of these records reflect that the tinnitus 
resulted in frequent hospitalizations or markedly interfered 
with his employment.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F .3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a Veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The Veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the Veteran's appeal must be denied on 
a schedular basis.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The RO having recognized that the Veteran is current 
receiving the maximum schedular rating for tinnitus, also 
determined that referral to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
an extraschedular rating was not warranted. Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1).  In this case, based on the above evidence 
there is no objective evidence that the Veteran's bilateral 
tinnitus has resulted either in frequent hospitalizations or 
caused marked interference with his employment.

As the Veteran is not entitled to more than the maximum 
schedular rating of 10 percent disabling already in effect 
for the tinnitus, and as consideration of an extraschedular 
rating is not shown in this case, the preponderance of the 
evidence is against this claim.  Thus the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV. Earlier Effective Date

The Veteran alleges that he should be entitled to an 
effective date prior to September 23, 2002 for entitlement to 
a 40 percent disability rating for his service-connected 
bilateral hearing loss disability.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written. When a claim has been filed which 
meets the requirements of § 3.151 or § 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. 
§ 3.155.  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a).

A report of examination or hospitalization, which meets the 
requirements of this section, will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of Sec. 
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  In addition, receipt of a report of 
examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim in the case of a 
retired member of a uniformed service whose formal claim for 
pension or compensation has been disallowed because of 
receipt of retirement pay.  However, the provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission. 38 C.F.R. 
§ 3.157.

The effective date currently assigned for the 40 percent 
disability rating appears based on a claim for an increased 
rating that was received by the RO on September 23, 2002.  
Prior to this claim, there was a prior final adjudication 
dated in January 1990 in which service-connection for hearing 
loss was granted and an initial 30 percent rating was 
assigned from the date of the original claim in February 
1989.  The Veteran did not appeal this decision after 
receiving notice of this decision in March 1990.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. 
§§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104.  
Absent a finding of CUE in a prior final decision, the 
effective date assigned can be no earlier than that date.  No 
revision to a prior final decision may be made absent a 
finding of CUE or a finding of non-finality.  38 U.S.C.A. § 
5109A; 38 C.F.R. § 3.400(k); Best v Brown, 10 Vet. App. 322 
(1997) (RO decision rendered non-final for insufficient 
notice); See also Link v. West, 12 Vet. App. 39, 44 (1998) 
(holding that CUE claim does not exist, as matter of law, 
where there is no prior final RO decision). 

The Veteran has not filed a CUE claim against this January 
1990 rating's adjudication of the bilateral hearing loss 
claim.  While he has submitted statements dated in November 
2002 and September 2003, alleging that the January 1990 
rating's denial of service connection for PTSD was CUE, these 
statements contain no allegations to suggest that he was 
raising CUE with this January 1990 decision's assignment of 
the initial 30 percent rating for the hearing loss 
disability.  Hence, CUE in a prior RO decision is not here 
considered as a basis for the Veteran's earlier effective 
date claim for increased rating for hearing loss.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 20.302, 20.1103 
(2008); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en 
banc)); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), en banc 
review denied, February 2, 1994.  See Rudd v. Nicholson, 20 
Vet. App. 296 (2006), holding that a freestanding claim for 
an earlier effective date as to a previous final decision is 
not authorized by law.

Subsequent to this January 1990 rating, there are no prior 
final adjudications of the hearing loss disorder before the 
date of his September 23, 2002 claim.  There are also no 
communications received by the RO before September 23, 2002 
that reflect a desire to file a claim for increased rating 
for hearing loss. 

Statements received in January 1992 from the Veteran and his 
representative at the time, communicated disagreement with an 
effective date assigned for his service connected award with 
no discussion of a desire to file for an increased rating.  
Likewise, a claim received in February 1992 was limited to 
entitlement to service connection for a skin disorder and 
birth defects of his children secondary to Agent Orange 
exposure with no mention of hearing loss made.  A request for 
a copy of his DD Form 214 received in June 1992 and 
communications regarding the status of his dependents and 
other administrative matters received in October 1992 and 
January 1994, and communications about the status of 
dependents received in conjunction with an August 1998 
proposed reduction all make no reference to any claim for 
increased rating.  Additionally, a FOIA request received in 
March 2000 contains no reference to any intention to file an 
increased rating claim.

A report of contact dated April 4, 2002 reflects that it was 
requested of a VA employee to check whether any 
correspondence or information or examination request has been 
asked of the Veteran and for him to resend any such 
correspondences.  The file was pulled on April 10, 2002 and 
the VA employee wrote a letter the same day to the Veteran 
stating that this was a follow-up of his request for the 
status of his claim.  After reviewing his file this person 
did not find his actual claim request and wanted more 
information from him about the nature of his claim.  He was 
told to contact her.

Attached with the September 23, 2002 claim for increase are 
copies of documents dated August 29, 2000 which includes a 
statement noting that he wished to reopen his claim for 
increased benefits for his service-connected bilateral 
deafness/high frequency hearing loss.  However there is no 
date stamp on these documents, which were described as 
enclosures in the September 23, 2002 claim.  The September 
2002 claim is noted to contain the statement "I wish to 
reopen my claim request submitted on 8/19/00, please see 
attached copy of my request."  The letter went on to point 
out that the Veteran had learned on September 19, 2002 that 
his claim was cancelled on May 17, 2002.  The Veteran noted 
that he later checked with the VA personnel on April 4, 2002 
to check on the status of his claim and later received a 
letter dated April 10, 2002 stating that she could not find 
the actual claim request.  He indicated that he spoke with 
another VA employee who said that the claim was being 
processed.  He then went on to request a reopening of his 
claim for bilateral hearing loss, among others.

Although the Veteran apparently filed a claim for an 
increased rating for hearing loss with a date of August 29, 
2000 and checked with the RO as per the status of his claim 
in early April 2002, the evidence as noted above did not 
reflect that the RO had receipt of such claim prior to 
September 23, 2002.  This is therefore the date of receipt of 
a claim for an increased rating for hearing loss.  

There are also no VA records or examination reports dated 
within a year prior to the September 23, 2002 claim that 
could serve as an informal claim for increase.  As discussed 
earlier the bulk of the VA records, including records from a 
year prior to that date, concern treatment for a psychiatric 
disorder and contain no evidence pertinent to a claim for an 
increased rating for hearing loss.  A December 1998 VA record 
of audiological treatment which includes uninterpreted 
audiology results is not from within a year of the September 
2002 claim.  Likewise, a January 1999 hearing aid evaluation 
which focuses on a hearing aid adjustment is also not from 
within a year of the September 2002 claim.  Thus, there is no 
evidence from the VA records or examination reports showing 
evidence suggestive of worsening hearing within one year of 
the September 23, 2002 claim.  

In sum, an effective date prior to September 23, 2002 for the 
grant of a 40 percent rating for hearing loss is not shown to 
be warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.400.




ORDER

Service connection for dizzy spells is denied.

Service connection for visual disturbances is denied.

A rating in excess of 10 percent disabling for bilateral 
tinnitus is denied.

An effective date prior to September 23, 2002 for an 
increased rating to 40 percent disabling for bilateral 
hearing loss is denied.


REMAND


Review of the record reveals that the veteran alleged CUE 
with the January 1990 rating decision which denied service 
connection for a nervous disorder to include PTSD and 
depressive disorder in statements received in November 2002 
and September 2003, wherein he alleged that this January 1990 
rating decision was clearly and unmistakably erroneous.  

The file does not reflect that this CUE claim in regards to 
the January 1990 rating has been adjudicated.  However, 
because action taken on the CUE claim could have an impact on 
the Board's consideration of the new and material evidence 
issue concerning the PTSD/anxiety disorder currently on 
appeal, the two issues are inextricably intertwined.  
Accordingly, final appellate consideration of the 
PTSD/anxiety issue currently before the Board must be 
deferred pending adjudication of the CUE claim, which 
represents a collateral attack on the final decision and not 
by itself a claim for benefits.  See Livesay v. Principi, 15 
Vet. App. 165 (2001).

The United States Court of Appeal for Veterans Claims (Court) 
has held that all issues "inextricably intertwined" with the 
issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The outcome of the non adjudicated CUE 
issue could affect the outcome of the new and material issue 
currently on appeal.   

Therefore, as the Board finds the issue of CUE is 
inextricably intertwined with the issue of whether new and 
material evidence has been received to reopen a previously 
denied claim for entitlement to service-connection for a 
nervous disorder, to include PTSD and anxiety disorder, the 
case must be remanded to the AOJ for additional development.  

In regards to the Veteran's claims for entitlement to service 
connection for a skin disorder to include as secondary to 
Agent Orange exposure, as well as service-connection for a 
scar of the right lower crotch the Board finds that the 
development conducted to date is not sufficient to address 
the etiology of these claimed disorders.  

Although the Veteran underwent an Agent Orange examination in 
June 1992 where the examiner determined the Veteran to not 
have chloracne, but instead diagnosed acne keloidosis nuchae, 
tinea cruis and tinea pedis, the examiner did not examine the 
claims file.  Nor did the examiner in determining that the 
Veteran did not have chloracne that is presumptive to Agent 
Orange exposure provide any opinion as to whether any of the 
diagnosed skin disorders could be directly related to 
service, including the Agent Orange exposure.  In addition to 
the presumption provisions for service connection due to 
exposure to herbicides, the Board has a duty to consider 
service connection on a direct basis.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  The Board notes that the 
Veteran has not received notice of the information and 
evidence that is needed to substantiate a service connection 
claim on a direct basis.  As his claims are based, at least 
in part, on service connection on a direct basis, this notice 
must be provided and further development should be undertaken 
to include consideration of service-connection for any skin 
disorder shown to include as directly related to Agent Orange 
exposure. 

The Board also notes that there is evidence of continued skin 
symptomatology as shown in a January 2002 private medical 
record which noted the skin to have multiple pigmented nevi 
on the chest noted, but with no diagnosis given.  Thus a skin 
disorders examination should be conducted to fully ascertain 
the nature and etiology of the claimed skin disease.  In 
regards to the scar on the right lower crotch the Veteran has 
argued in his September 2004 VA Form 9 that this was noted on 
the right lower leg prior to entry in February 1965, and 
continues to be tender to the touch and is permanently 
disfiguring.  A review of the service treatment records 
reflect that there was a scar measuring 2 inches on the 
"RLL" noted in the February 1965 preinduction examination, 
with no subsequent mention of this scar.

Additionally, as noted above, the Veteran has filed a timely 
NOD with regards to the issues of effective date assigned for 
the 10 percent rating for tinnitus and entitlement to an 
increased rating for bilateral hearing loss disorder 
currently rated at 40 percent disabling.  The RO has not 
provided an SOC addressing these issues which the Veteran has 
filed timely an NOD with, and as such requires the issuance 
of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, as noted above the AOJ has yet to provide adequate 
notice for the service-connection claim for skin disease to 
include addressing the criteria for service-connection 
secondary to Agent Orange exposure on a direct basis as per 
Combee.  The notice should comply with the decision of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA's notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service-connection claim, including the degree of disability 
and the effective date of an award.  Although the Veteran was 
sent a letter in February 2007 which addressed the duty to 
assist regarding the skin disorder which did satisfy the 
requirements of notice complied with the decision of Dingess, 
supra, which held that the VA's notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award, the letter 
failed to give the proper criteria for a claim for service-
connection for a skin disorder based on Agent Orange exposure 
including on a direct basis based on Combee.  

Accordingly, the Board finds that the case must be REMANDED 
for the following:

1.  The AOJ should issue the appellant 
and his representative an SOC as to the 
issues of entitlement to an effective 
date prior to September 23, 2002 for the 
assignment of the 10 percent rating for 
tinnitus and entitlement to an earlier 
effective date for a 40 percent rating 
for bilateral hearing loss disorder.  The 
appellant should be apprised of his right 
to submit a substantive appeal and to 
have his claims reviewed by the Board.  
The AOJ should allow the appellant and 
his representative the requisite period 
of time for a response.

2.  The AOJ should adjudicate the 
Veteran's claim(s) alleging clear and 
unmistakable error (CUE) in the January 
1990 rating decision that denied service 
connection for what was originally 
classified as a nervous condition to 
include PTSD and a depressive disorder.

3.  If a CUE claim is denied in regards 
to the January 1990 rating decision, the 
AOJ should provide the veteran with 
notice of his appellate rights.  Upon 
receipt of a timely notice of 
disagreement, if any, the AOJ should 
furnish the veteran and his 
representative a statement of the case 
with citation to and discussion of all 
applicable law and regulations clearly 
setting forth the reasons for the 
decision.  Thereafter, if the veteran 
files a timely substantive appeal 
concerning the CUE issue, the AOJ should 
certify the issue for appellate review.  
If the veteran does not complete a timely 
appeal regarding the CUE issue, the AOJ 
should return the case to the Board for 
further appellate consideration of the 
issue of whether new and material 
evidence has been submitted to reopen a 
previously denied claim for service 
connection for a nervous disorder to 
include PTSD and depressive disorder, if 
otherwise in order.

4.  The Veteran should be provided a VA 
letter that informs him of the evidence 
needed to establish service connection 
for a skin disorder or disorders to 
include as related to Agent Orange 
exposure on a direct basis.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
specifically affecting this issue on 
appeal.

5.  Following completion of the above, 
the AOJ should schedule the Veteran for a 
skin disorders examination, by an 
appropriate specialist, to determine the 
nature and etiology of the Veteran's 
claimed skin disease(s) claimed as 
secondary to Agent Orange exposure, as 
well as the nature and etiology of the 
claimed scar of the right lower left 
crotch.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the Veteran have any current, 
chronic skin disease?  If so, is it at 
least as likely as not that any such 
disease is shown to be a disease 
presumptive to Agent Orange exposure that 
manifested within the presumptive period?  
If not, is it at least as likely as not 
that any skin disorder shown began in 
service to include as due to Agent Orange 
exposure on a direct basis?  

In regards to the scar of the right lower 
left crotch, the examiner should review 
the service treatment records to include 
the notation of a 2 inch scar "RLL" in 
the February 1965 preinduction 
examination, and should provide an 
opinion whether a scar in that region is 
currently present, and if so, whether it 
was aggravated by active service.

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

6.  Following completion of the above, 
the AOJ should re-adjudicate the 
Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran need take no action unless otherwise 
notified; however, the Veteran is advised that failure to 
cooperate by reporting for examination, without good cause, 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2008).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


